Citation Nr: AXXXXXXXX
Decision Date: 07/30/21	Archive Date: 07/29/21

DOCKET NO. 190703-24780
DATE: July 30, 2021

ORDER

Entitlement to service connection for diabetes mellitus type II is dismissed. 

FINDING OF FACT

In a September 2019 correspondence, the Veteran's representative wrote that he wished to withdraw his appeal for service connection for diabetes mellitus type II. 

CONCLUSION OF LAW

The criteria for withdrawal of service connection for diabetes mellitus type II by the Veteran or his authorized representative have been met. 38 U.S.C. § 7105; 38 C.F.R. § 20.205.

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served with the United States Navy from May 1991 to May 1993. 

In the VA Form 10182, Decision Review Request: Board Appeal, the Veteran elected the Hearing docket.  An April 2021 notification advised him that a hearing was scheduled for July 2021. The Veteran did not appear for the scheduled Board hearing. 

For the reasons discussed below, the appeal is dismissed. 

Entitlement to service connection for diabetes mellitus type II is dismissed. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.205. Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.205.

In a September 2019 correspondence, the Veteran's representative submitted a motion to withdraw his pending appeal. The Veteran's representative noted that after reviewing the case and discussing the matter with the Veteran, that the Veteran wished to withdraw his appeal for service connection for his diabetes. See September 2019 Third Party Correspondence. The statement satisfied the requirements for withdrawal: it is an explicit and unambiguous statement as to his desire to withdraw, in writing, and identifies his name, VA claims file number, and the issues he wished to withdraw. See Hembree v. Wilkie, 33 Vet. App. 1 (2020); 38 C.F.R. § 19.5(b). There remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed. 

 

A. S. CARACCIOLO

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	Emily A. Kotroco

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.